EXHIBIT 99.2 REGISTRANT’S AUDITED ANNUAL CONSOLIDATED FINANCIAL STATEMENTS AND ACCOMPANYING MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013. MAG SILVER CORP. Consolidated Financial Statements (expressed in US$) For the year ended December 31, 2013 Dated: March 27, 2014 A copy of this report will be provided to any shareholder who requests it. VANCOUVER OFFICE Suite 770 800 W. Pender Street Vancouver, BC V6C 2V6 phone toll free 604 681-0894fax TSX: MAG NYSE MKT: MVG www.magsilver.com info@magsilver.com 1 Management’s Responsibility for the Financial Statements The preparation and presentation of the accompanying consolidated financial statements, management’s discussion and analysis (“MD&A”) and all financial information in the Annual Report for MAG Silver Corp. (the “Company”) are the responsibility of management and have been approved by the Board of Directors. The consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). Financial statements, by nature, are not precise since they include certain amounts based upon estimates and judgments. When alternative methods exist, management has chosen those it deems to be the most appropriate in the circumstances. The financial information presented elsewhere in the Annual Report is consistent with that in the consolidated financial statements. Management, under the supervision, and with the participation of, the Chief Executive Officer and the Chief Financial Officer, have a process in place to evaluate disclosure controls and procedures and internal control over financial reporting as required by Canadian and U.S. securities regulations. We, as Chief Executive Officer and Chief Financial Officer, will certify our annual filings with the Canadian Securities Administrators, as required in Canada by National Instrument 52-109 – Certification of Disclosure, and in the United States with the U.S. Securities and Exchange Commission as required by the Securities Exchange Act of 1934, as amended. The Board of Directors is responsible for ensuring that management fulfills its responsibilities for financial reporting and is ultimately responsible for reviewing and approving the consolidated financial statements. The Board of Directors carries out this responsibility principally through its Audit Committee, which is independent from management. The Audit Committee is appointed by the Board of Directors and reviews the consolidated financial statements and MD&A, considers the report of the external auditors, assesses the adequacy of our internal controls, including management’s assessment described below, examines and approves the fees and expenses for the audit services, and recommends the independent auditors to the Board of Directors for the appointment by the shareholders. The independent auditors have full and free access to the Audit Committee and meet with it to discuss their audit work, our internal control over financial reporting and financial reporting matters. The Audit Committee reports its findings to the Board of Directors for consideration when approving the consolidated financial statements for issuance to the shareholders and management’s assessment of the internal control over financial reporting. Management’s Report on Internal Control over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting. Management has assessed the effectiveness of our internal control over financial reporting as of December 31, 2013 using criteria established in Internal Control – Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, management concluded that our internal control over financial reporting was effective as of December 31, 2013. /s/ “George Paspalas” /s/ “Larry Taddei” George Paspalas Larry Taddei Chief Executive Officer Chief Financial Officer March 27, 2014 2 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of MAG Silver Corp. We have audited the accompanying consolidated financial statements of MAG Silver Corp. and subsidiaries (the “Company”), which comprise the consolidated statements of financial position as at December 31, 2013 and December 31, 2012, and the consolidated statements of loss and comprehensive loss, changes in equity, and cash flows for the years then ended, and a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement.We were not engaged to perform an audit of the Company’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. 3 Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of MAG Silver Corp. and subsidiaries as at December 31, 2013 and December 31, 2012, and their financial performance and their cash flows for the years then ended in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. /s/ Deloitte LLP Chartered Accountants March 27, 2014 Vancouver, Canada 4 MAG SILVER CORP. Consolidated Statements of Financial Position (expressed in US$ dollars unless otherwise stated) December 31, 2013 December 31, 2012 ASSETS CURRENT Cash $ $ Accounts receivable(Note 3) Marketable securities (Note 4) Prepaid expenses TOTAL CURRENT ASSETS EQUIPMENT (Note 5) INVESTMENT IN ASSOCIATE (Note 6) EXPLORATION AND EVALUATION ASSETS (Note 7) OPTION TO ACQUIRE MINERAL INTEREST (Note 7(f)) - TOTAL ASSETS $ $ LIABILITIES CURRENT Trade and other payables $ $ COMMITMENTS (Notes 7 and 14) DEFERRED INCOME TAXES (Note 15) - TOTAL LIABILITIES EQUITY Share capital (Note 8) Authorized - unlimited common shares, without par value Issued and outstanding common shares at December 31, 2013 - 60,141,718 (Dec. 31, 2012 - 60,023,835) Share option reserve Accumulated other comprehensive income Deficit ) ) TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ SUBSEQUENT EVENTS (Note 16) ON BEHALF OF THE BOARD (approved on March 27, 2014) /s/ "Derek White" /s/ "Eric Carlson" Derek White, Director Eric Carlson, Director See accompanying notes to the consolidated financial statements. 5 MAG SILVER CORP. Consolidated Statements of Loss and Comprehensive Loss (expressed in US$ dollars unless otherwise stated) For the For the year ended year ended December 31 December 31 EXPENSES Accounting and audit $ $ Amortization Filing and transfer agent fees Foreign exchange gain ) ) General office expenses Legal Placement fees Management and consulting fees Exploration and evaluation costs written off (Note 7) Share based payment expense (Note 8) Shareholder relations Travel INTEREST INCOME IMPAIRMENT OF INVESTMENT IN AVAILABLE-FOR-SALE SECURITIES (Note 4) ) ) EQUITY PICK UP FROM ASSOCIATE (Note 6) ) - LOSS FOR THE YEAR BEFORE INCOME TAX $ ) $ ) DEFERRED INCOME TAX (EXPENSE) RECOVERY (Note 15) ) LOSS FOR THE YEAR $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS) Items that may be reclassified subsequently to profit or loss: CURRENCY TRANSLATION ADJUSTMENT ) UNREALIZED GAIN (LOSS) ON MARKETABLE SECURITIES, NET OF TAXES (Note 4) ) RECLASSIFICATION OF UNREALIZED LOSSES (Note 4) - ) TOTAL COMPREHENSIVE LOSS $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED See accompanying notes to the consolidated financial statements. 6 MAG SILVER CORP. Consolidated Statements of Changes in Equity (expressed in US$ unless otherwise stated) Accumulated Unrealized other Common shares Share Currency gain (loss) on comprehensive without par value Option translation marketable income (loss) Total Shares Amount Reserve adjustment securities ("AOCI") Deficit equity Balance, January 1, 2012 $ ) $ $ ) $ Stock options exercised (Note 8a & b) ) - Share based payment - expense (Note 8b) - Issued for cash - Currency translation adjustment - Unrealized loss on marketable securities (Note 4) - ) ) - ) Reclassification of unrealized losses (Note 4) - Net loss - ) ) Total Comprehensive Loss - - - ) ) Balance, December 31, 2012 $ ) $ Stock options exercised (Note 8a & b) ) - Share based payment - expense (Note 8b) - Issued for cash - Currency translation adjustment - - - ) - ) - ) Unrealized gain on marketable securities (Note 4) - Net loss - ) ) Total Comprehensive Loss - - - ) Balance, December 31, 2013 $ ) $ See accompanying notes to the consolidated financial statements. 7 MAG SILVER CORP. Consolidated Statements of Cash Flows (expressed in US dollars unless otherwise stated) For the For the year ended year ended December 31 December 31 OPERATING ACTIVITIES Loss for the year $ ) $ ) Items not involving cash: Amortization (Note 5) Deferred income tax (expense) recovery (Note 15) ) Equity pick up from Associate (Note 6) - Exploration and evaluation assets written off (Note 7) Impairment of investment in available-for-sale securities (Note 4) Share based payment expense (Note 8) Unrealized foreign exchange gain ) ) Changes in operating assets and liabilities Accounts receivable ) Prepaid expenses ) ) Trade and other payables ) ) Net cash used in operating activities ) ) INVESTING ACTIVITIES Investment in associate (Note 6) ) ) Exploration and evaluation expenditures (Note 7) ) ) Expenditures under Option to acquire Mineral interest (Note 7) ) - Purchase of equipment and leasehold improvements (Note 5) ) ) Purchase of marketable securities ) - Net cash used in investing activities ) ) FINANCING ACTIVITIES Issuance of common shares upon exercise of stock options (Note 8) Issuance of common shares, net of share issue costs (Note 8) - Net cash from financing activities EFFECTS OF EXCHANGE RATE CHANGES ON CASH ) DECREASE IN CASH ) CASH, BEGINNING OF YEAR CASH, END OF YEAR $ $ See accompanying notes to the consolidated financial statements. 8 MAG SILVER CORP. Notes to the Consolidated Financial Statements As at December 31, 2013 (expressed in US dollars unless otherwise stated) 1.NATURE OF OPERATIONS MAG Silver Corp. (the “Company” or “MAG”) was incorporated on April 21, 1999 under the Company Act of the Province of British Columbia and its shares were listed on the TSX Venture Exchange on April 21, 2000 and subsequently moved to the TSX on October 5, 2007. The Company is an exploration and predevelopment company working on mineral properties in Mexico that it has staked or acquired by way of option agreement.The Company has not yet determined whether these mineral properties contain any economically recoverable ore reserves. The Company defers all acquisition, exploration and development costs related to the properties on which it is conducting exploration. The recoverability of these amounts is dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete the development of the interests, and future profitable production, or alternatively, upon the Company’s ability to dispose of its interests on a profitable basis. Although the Company has taken steps to verify title to the properties on which it is conducting exploration and in which it has an interest, in accordance with industry standards for the current stage of exploration of such properties, these procedures do not guarantee the Company’s title. Property title may be subject to unregistered prior agreements and non-compliance with regulatory requirements. Address of registered offices of the Company: 2600 – 595 Burrard Street Vancouver, British Columbia, Canada V7X 1L3 Head office and principal place of business: 770 – 800 West Pender Street Vancouver, British Columbia, Canada V6C 2V6 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Statement of compliance These consolidated financial statements are prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board (“IFRS”). The accounting policies set out below have been applied consistently by the Company and its subsidiaries to all periods presented herein. These consolidated financial statements have been prepared on a historical cost basis except for the revaluation of certain financial instruments, which are stated at their fair value. (a)Basis of consolidation These consolidated financial statements include the accounts of the Company and its controlled subsidiaries. Control exists when the Company has power over the investee, is exposed or has rights to variable returns from its involvement with the investee, and has the ability to use its power over the investee to affect the amount of the investor’s returns. Subsidiaries are included in the consolidated financial results of the Company from the effective date that control is obtained up to the effective date of disposal or loss of control. The principal wholly-owned subsidiaries as at December 31, 2013 are Minera Los Lagartos, S.A. de C.V., Minera Pozo Seco S.A. de C.V., and Minera Sierra Vieja S.A. de C.V.All intercompany balances, transactions, revenues and expenses have been eliminated upon consolidation. 9 MAG SILVER CORP. Notes to the Consolidated Financial Statements As at December 31, 2013 (expressed in US dollars unless otherwise stated) These consolidated financial statements also include the Company’s 44% interest in the Juanicipio Joint Venture (Note 6), an associate (Note 2(b)) accounted for using the equity method. Where necessary, adjustments have been made to the financial statements of the Company’s subsidiaries and associates prior to consolidation, to conform the significant accounting policies used in their preparation to those used by the Company. (b)Investments in Associates The Company conducts a portion of its business through an equity interest in associates. An associate is an entity over which the Company has significant influence, and is neither a subsidiary nor a joint arrangement. The Company has significant influence when it has the power to participate in the financial and operating policy decisions of the associate but does not have control or joint control over those policies. The Company accounts for its investments in associates using the equity method. Under the equity method, the Company’s investment in an associate is initially recognized at cost and subsequently increased or decreased to recognize the Company's share of earnings and losses of the associate and for impairment losses after the initial recognition date. The Company's share of earnings and losses of associates are recognized in profit or loss during the period. Distributions received from an associate are accounted for as a reduction in the carrying amount of the Company’s investment. At the end of each reporting period, the Company assesses whether there is any evidence that an investment in associate is impaired. This assessment is generally made with reference to the timing of exploration work, work programs proposed, exploration results achieved, and an assessment of the likely results to be achieved from performance of further exploration by the associate.When there is evidence that an investment in associate is impaired, the carrying amount of such investment is compared to its recoverable amount. If the recoverable amount of an investment in associate is less than its carrying amount, the carrying amount is reduced to its recoverable amount and an impairment loss, being the excess of carrying amount over the recoverable amount, is recognized in the period of impairment. When an impairment loss reverses in a subsequent period, the carrying amount of the investment in associate is increased to the revised estimate of recoverable amount to the extent that the increased carrying amount does not exceed the carrying amount that would have been determined had an impairment loss not been previously recognized. A reversal of an impairment loss is recognized in net earnings in the period the reversal occurs. (c)Significant Estimates The preparation of consolidated financial statements in conformity with IFRS requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenditures during the reported period. Significant estimates used in preparation of these financial statements include estimates of the net realizable value and any impairment of exploration and evaluation assets and of investment in associates, recoveries of receivable balances, provisions including closure and reclamation, share based payment expense, and income tax provisions. Actual results may differ from those estimated. 10 MAG SILVER CORP. Notes to the Consolidated Financial Statements As at December 31, 2013 (expressed in US dollars unless otherwise stated) (d)Critical judgments The Company reviews and assesses the carrying amount of exploration and evaluation assets and of its investment in associates for impairment when facts or circumstances suggest that the carrying amount is not recoverable.Assessing the recoverability of these amounts requires considerable professional technical judgement, and is made with reference to the timing of exploration work, work programs proposed, exploration results achieved by the Company and by others in the related area of interest, and an assessment of the likely results to be achieved from performance of further exploration (see notes 2 (b) and 2 (g)). The Company has performed analysis of the functional currency for each subsidiary, and noted the majority of operating expenditures were either denominated in the United States dollar (“US$”) or determined by the US$.Consequently, the Company concluded that the US$, with the exception of the parent entity which has a Canadian dollar (“C$”) functional currency, is the currency that mainly influences the cost of providing goods and services in each of the Mexican subsidiaries of the Company, and in its Mexican Associate.The Company also considered secondary indicators including the currency in which funds from financing activities are denominated and the currency in which funds are retained. (e)Financial instruments Financial assets and financial liabilities are recognized when the Company becomes a party to the contractual provisions of the financial instrument. The Company classifies financial instruments as either held-to-maturity, available-for-sale, fair value through profit or loss (“FVTPL”), loans and receivables, or other financial liabilities. Financial assets held to maturity, loans and receivables and other financial liabilities, are subsequently measured at amortized cost. Available-for-sale instruments are measured at fair value with unrealized gains and losses recognized in other comprehensive income (“OCI”). Instruments classified as FVTPL are measured at fair value with unrealized gains and losses recognized in profit or loss. The Company has designated its cash as FVTPL, which is measured at fair value. Accounts receivable are classified as loans and receivables, which are measured at amortized cost. Trade and other payables are classified as other liabilities, which are measured at amortized cost. Marketable securities such as warrants, that meet the definition of a derivative are classified as FVTPL and are measured at fair value with unrealized gains and losses recognized in the statement of comprehensive loss. All of the Company’s other marketable securities have been designated as available-for-sale, and are reported at fair value. Other comprehensive income includes the gains and losses from available-for-sale securities which are not included in profit or loss until realized, and currency translation adjustments on its net investment in foreign operations. 11 MAG SILVER CORP. Notes to the Consolidated Financial Statements As at December 31, 2013 (expressed in US dollars unless otherwise stated) Available-for-sale financial assets are assessed at each reporting date for objective evidence of significant or prolonged decline in fair value requiring impairment.The evaluation includes an analysis of the fact and circumstances of the financial assets, the market price of the actively traded securities and other financial assets, the severity of the loss, the financial position and near-term prospects of the investment, length of time the fair value has been below costs, evidence that the carrying amount is recoverable within a reasonable period of time, management’s intent and ability to hold the financial assets for a period of time sufficient to allow for any anticipated recovery of fair value and management’s market view and outlook. An option agreement to exercise the acquisition in shares of an entity, which holds an underlying mineral property interest, is a financial instrument.The option derivative is measured at fair value at each reporting period, unless the value of the derivative is not reliably measurable at which point the investment is recognized at its cost. (f)Cash Due to the low market interest rate on deposits and the need to maintain resources liquid for the Company’s ongoing exploration activities, management has maintained the Company’s cash in high interest savings accounts. (g)Exploration and evaluation assets The Company is in the exploration stage with respect to its activities and accordingly follows the practice of capitalizing all costs relating to the acquisition, exploration and evaluation of its mining rights and crediting all revenues received against the cost of the related interests.Option payments made by the Company are capitalized until the decision to exercise the option is made.If the option agreement is to exercise a purchase option in an underlying mineral property, the costs are capitalized and accounted for as an exploration and evaluation asset.If the option agreement relates to the acquisition in shares of an entity, which holds an underlying mineral property interest, the option to acquire the shares in another entity is a financial instrument (see (e) Financial instruments above).At such time as commercial production commences, the capitalized costs will be depleted on a units-of-production method based on proven and probable reserves. If a mineable ore body is discovered, exploration and evaluation costs are reclassified to mining properties.If no mineable ore body is discovered, such costs are expensed in the period in which it is determined the property has no future economic value. Exploration and evaluation expenditures include acquisition costs of rights to explore; topographical, geological, geochemical and geophysical studies; exploratory drilling; trenching and sampling; and activities involved in evaluating the technical feasibility and commercial viability of extracting mineral resources. This includes the costs incurred in determining the most appropriate mining/processing methods and developing feasibility studies. Management reviews the carrying amount of exploration and evaluation assets for impairment when facts or circumstances suggest that the carrying amount is not recoverable. This review is generally made with reference to the timing of exploration work, work programs proposed, exploration results achieved by the Company and by others in the related area of interest, and an assessment of the likely results to be achieved from performance of further exploration. When the results of this review indicate that indicators of impairment exist, the Company estimates the recoverable amount of the deferred exploration costs and related mining rights by reference to the potential for success of further exploration activity and/or the likely proceeds to be received from sale or assignment of the rights. When the carrying amounts of exploration and evaluation assets are estimated to exceed their recoverable amounts, an impairment loss is recorded in the statement of loss.The cash-generating unit for assessing impairment is a geographic region and shall be no larger than the operating segment.If conditions that gave rise to the impairment no longer exist, a reversal of impairment may be recognized in a subsequent period, with the carrying amount of the exploration and evaluation asset increased to the revised estimate of recoverable amount to the extent that the increased carrying amount does not exceed the carrying amount that would have been determined had an impairment loss not been previously recognized.A reversal of an impairment loss is recognized in profit or loss in the period the reversal occurs. 12 MAG SILVER CORP. Notes to the Consolidated Financial Statements As at December 31, 2013 (expressed in US dollars unless otherwise stated) (h)Equipment Equipment is recorded at cost less accumulated amortization and impairment losses if any, and is amortized at the following annual rates: Computer equipment 30% declining balance Field equipment 30% declining balance Leasehold improvements straight line over lease term When parts of an item of equipment have different useful lives, they are accounted for as separate items (major components) of equipment, and depreciated over their respective useful lives. (i)Income taxes Deferred income taxes relate to the expected future tax consequences of unused tax losses and unused tax credits and differences between the carrying amount of statement of financial position items and their corresponding tax values.Deferred tax assets, if any, are recognized only to the extent that, in the opinion of management, it is probable that sufficient future taxable profit will be available to recover the asset.Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of substantive enactment. (j)Provisions Provisions are liabilities that are uncertain in timing or amount. The Company records a provision when and only when: (i) The Company has a present obligation (legal or constructive) as a result of a past event; (ii) It is probable that an outflow of resources embodying economic benefits will be required to settle the obligation; and (iii) A reliable estimate can be made of the amount of the obligation. Constructive obligations are obligations that derive from the Company’s actions where: 13 MAG SILVER CORP. Notes to the Consolidated Financial Statements As at December 31, 2013 (expressed in US dollars unless otherwise stated) (i) By an established pattern of past practice, published policies or a sufficiently specific current statement, the Company has indicated to other parties that it will accept certain responsibilities; and (ii) As a result, the Company has created a valid expectation on the part of those other parties that it will discharge those responsibilities. Provisions are reviewed at the end of each reporting period and adjusted to reflect management’s current best estimate of the expenditure required to settle the present obligation at the end of the reporting period. If it is no longer probable that an outflow of resources embodying economic benefits will be required to settle the obligation, the provision is reversed. Provisions are reduced by actual expenditures for which the provision was originally recognized. Where discounting has been used, the carrying amount of a provision increases in each period to reflect the passage of time. This increase (accretion expense) is included in profit or loss for the period. Closure and reclamation The Company records a provision for the present value of the estimated closure obligations, including reclamation costs, when the obligation (legal or constructive) is incurred, with a corresponding increase in the carrying value of the related assets.The carrying value is amortized over the life of the mining asset on a units-of-production basis commencing with initial commercialization of the asset.The liability is accreted to the actual liability on settlement through charges each period to profit or loss. The provision for closure and reclamation is reviewed at the end of each reporting period for changes in estimates and circumstances. There was no provision for closure and reclamation as at December 31, 2013 or December 31, 2012. (k) Functional currency and presentation currency The functional currency of the parent company MAG is the Canadian dollar (“C$”) and the functional currency of its Mexican subsidiaries and investment in associate is the United States dollar (“US$”).Each entity in the Company determines its own functional currency and items included in the financial statements of each entity are measured using that functional currency. The Company’s reporting and presentation currency is the US$. (l)Foreign currency transactions In preparing the financial statements of the individual entities, transactions in currencies other than the entity’s functional currency (foreign currencies) are recorded at the rates of exchange prevailing at the dates of the transactions. At each statement of financial position date, monetary assets and liabilities are translated using the period end foreign exchange rate. Non-monetary assets and liabilities are translated using the historical rate on the date of the transaction. Non-monetary assets and liabilities that are stated at fair value are translated using the rate on the date that the fair value was determined. All gains and losses on translation of these foreign currency transactions are included in profit or loss. 14 MAG SILVER CORP. Notes to the Consolidated Financial Statements As at December 31, 2013 (expressed in US dollars unless otherwise stated) (m)Loss per common share Basic loss per share calculations is based on the weighted average number of common shares outstanding. Diluted earnings per share are computed using the weighted average number of common and common equivalent shares outstanding during the period. Common equivalent shares consist of the incremental common shares upon the assumed exercise of stock options and warrants, but are excluded from the computation if their effect is anti-dilutive. As at December 31, 2013, theCompany had 4,304,958 (December 31, 2012: 3,963,717)common share equivalentsconsisting of commonshares issuable upon the exercise of outstanding exercisable stock options.These common share equivalents were not includedfor the purpose of calculating diluted earnings per shareas their effect would be anti-dilutive. (n)Share based payments The fair value of all share-based payment expense and other share-based payments are estimated as of the date of the grant using the Black-Scholes-Merton option valuation model and are recorded in profit and loss over their vesting periods.Stock options with graded vesting schedules are accounted for as separate grants with different vesting periods and fair values. Changes to the estimated number of awards that will eventually vest are accounted for prospectively. (o)Changes in Accounting Standards (i) Adoption of new and amended IFRS Pronouncements Certain pronouncements were issued by the International Accounting Standards Board (“IASB”) that are mandatory for accounting periods after December 31, 2012. Pronouncements that are not applicable to the Company have been excluded from those described below. The following new standards have been adopted with retrospective application (unless otherwise stated) effective January 1, 2013: IAS 1, Presentation of Financial Statements. The amendments to IAS 1 require companies preparing financial statements under IFRS to group items within other comprehensive income that may be reclassified to profit or loss and those that will not be reclassified. The Company has amended its consolidated statement of comprehensive loss for the year in these consolidated financial statements to reflect the presentation changes required under the amended IAS 1. Since these changes are reclassifications within the statement of comprehensive loss, there is no net impact on the Company’s comprehensive loss. IFRS 10 Consolidated Financial Statements. IFRS 10 establishes principles for the presentation and preparation of consolidated financial statements when an entity controls one or more other entities. This IFRS defines the principle of control and establishes control as the basis for determining which entities are consolidated in an entity’s financial statements.IFRS 10 supersedes IAS 27 Consolidated and Separate Financial Statements and SIC-12 Consolidation—Special Purpose Entities. 15 MAG SILVER CORP. Notes to the Consolidated Financial Statements As at December 31, 2013 (expressed in US dollars unless otherwise stated) Adoption of IFRS 10 did not have an effect on the Company’s consolidated financial statements for the current period or prior periods presented as the adoption did not result in a change in the consolidation status of any subsidiaries or the associate. IFRS 11 Joint Arrangements and IAS 28 Investments in Associates and Joint Ventures.If an arrangement results in joint control, IFRS 11 classifies joint arrangements as either joint operations or joint ventures, depending on the rights and obligations of the parties involved.IAS 28 as amended in May 2011, provides detailed guidance on the application of the equity method to associates, subsidiaries and joint ventures (previously excluded from this standard). The Company completed an analysis of its investment in Minera Juanicipio to determine the appropriate accounting treatment under IFRS 11 and IAS 28, and to assess whether there would be any changes required from the previous equity method of accounting.Based on the analysis, the Company has concluded that it does not have control or joint control over Minera Juanicipio, but rather continues to have significant influence over it.Accordingly, the accounting treatment as an “Investment in Associate” remains unaffected, and the adoption of IFRS 11 and IAS 28 did not effect on the Company’s consolidated financial statements for any of the periods presented. IFRS 12 Disclosure of Involvement with Other Entities. IFRS 12 outlines the disclosure requirements for interests in subsidiaries and other entities to enable users to evaluate the risks associated with interests in other entities and the effects of those interests on an entity’s financial position, financial performance and cash flows. The requirements of IFRS 12 relate to disclosures only and are applicable for the first annual period after adoption. Accordingly, the Company has included additional disclosures about interests in other entities in these consolidated financial statements, and has included summarized financial information for significant associates. IFRS 13 Fair Value Measurement. IFRS 13 defines fair value, sets out a single IFRS framework for measuring fair value and outlines disclosure requirements for fair value measurements. IFRS 13 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Fair value is a market-based measurement, not an entity-specific measurement, so assumptions that market participants would use should be applied in measuring fair value. This standard has no significant accounting impact on the Company. IAS 27 Consolidated and Separate Financial Statements,as amended in May 2011, provides guidance on the accounting and disclosure requirements for subsidiaries, jointly controlled entities, and associates in separate, or unconsolidated, financial statements. This standard does not mandate which entities produce separate financial statements and it has no impact on the Company’s consolidated financial statements. (ii) Recent Accounting Pronouncements The Company has reviewed new accounting pronouncements that have been issued but are not yet effective. These include: 16 MAG SILVER CORP. Notes to the Consolidated Financial Statements As at December 31, 2013 (expressed in US dollars unless otherwise stated) · IFRS 9 Financial Instruments, which replaces the current standard, IAS 39 Financial Instruments: Recognition and Measurement. The new standard replaces the current classification and measurement criteria for financial assets and liabilities with only two classification categories: amortized cost and fair value. The IASB recently suspended the originally planned effective date of January 1, 2015 and at present the effective date has not been determined. · IFRIC 21 – Levies, an interpretation of IAS 37 – Provisions, Contingent Liabilities and Contingent Assets, on the accounting for levies imposed by governments. IAS 37 sets out criteria for the recognition of a liability, one of which is the requirement for the entity to have a present obligation as a result of a past event (“obligating event”) described in the relevant legislation that triggers the payment of the levy. IFRIC 21 clarifies that the obligating event that gives rise to a liability to pay a levy is the activity described in the relevant legislation that triggers the payment of the levy. IFRIC 21 is effective for annual periods commencing on or after January 1, 2014. The Company has not early adopted these standards and is currently evaluating the impact, if any, that these standards may have on its consolidated financial statements. 3.ACCOUNTS RECEIVABLE Dec. 31, 2013 Dec. 31, 2012 Goods and services tax ("GST") recoverable $ $ Mexican value added tax ("IVA") recoverable Interest receivable and other $ $ All amounts are expected to be recovered within a year. 4. MARKETABLE SECURITIES At December 31, 2013, the Company holds marketable securities designated as available-for-sale securities as follows: December 31, 2013 December 31, 2012 Cost Fair Value Fair Value Available-for-sale securities During the year ended December 31, 2013, the Company recorded an unrealized gain in other comprehensive income (loss), net of tax, of $50,620 (unrealized loss of $65,559 for the year ended December 31, 2012) on marketable securities designated as available-for-sale instruments. 17 MAG SILVER CORP. Notes to the Consolidated Financial Statements As at December 31, 2013 (expressed in US dollars unless otherwise stated) Available-for-sale financial assets are assessed at each reporting date for objective evidence of a significant or prolonged decline in fair value, requiring impairment recognition. As of the reporting date of June 30, 2013, after management’s review of its marketable securities and based on objective evidence of significant or prolonged decline in fair value, an impairment of $243,112 (2012: $204,561) was recognized in the consolidated statement of loss.The subsequent increase and partial recovery in value in these same marketable securities in the six months ended December 31, 2013 of $79,657 net of tax, is included in the unrealized gain of $50,620 on marketable securities in other comprehensive income (loss). 5. EQUIPMENT Cost Computer equipment Field equipment Leasehold improvements Total Balance as at January 1, 2012 $ Additions - - Translation adjustment Balance as at December 31, 2012 $ Additions - Translation adjustment ) Balance as at December 31, 2013 $ Accumulated depreciation Computer equipment Field equipment Leasehold improvements Total Balance as at January 1, 2012 $ Amortization for the year Translation adjustment 83 Balance as at December 31, 2012 $ Amorization for the period Translation adjustment ) Balance as at December 31, 2013 $ Carrying amounts Computer equipment Field equipment Leasehold improvements Total At December 31, 2012 $ At December 31, 2013 $ $ $ 6. INVESTMENT IN ASSOCIATE (“MINERA JUANICIPIO S.A. DE C.V.”) Pursuant to an original option agreement dated July 18, 2002 and subsequent corporate transactions to acquire 100% of the Vendor Corporation, the Company acquired a 100% interest in the Juanicipio property effective July 16, 2003.Pursuant to a letter of intent dated March 17, 2005 and a formal agreement effective July 1, 2005 (the “Agreement”) with Industrias Peñoles, S.A. de C.V. (“Peñoles”), the Company granted Peñoles or any of its subsidiaries an option to earn a 56% interest in the Juanicipio Property in Mexico in consideration for Peñoles conducting $5,000,000 of exploration on the property over four years and Peñoles purchasing $1,000,000 of common shares of the Company in two tranches for $500,000 each. 18 MAG SILVER CORP. Notes to the Consolidated Financial Statements As at December 31, 2013 (expressed in US dollars unless otherwise stated) In mid 2007, Peñoles met all of the earn-in requirements of the Agreement.In December 2007, the Company and Peñoles created an operating company named Minera Juanicipio, S.A. de C.V. (“Minera Juanicipio”) for the purpose of holding and operating the Juanicipio Property. In 2008, MAG was notified that Peñoles had transferred its 56% interest of Minera Juanicipio to Fresnillo plc (“Fresnillo”) pursuant to a statutory merger.Minera Juanicipio is held 56% by Fresnillo and 44% by the Company.In December 2007, all mineral rights and surface rights relating to the Juanicipio project held by the Company and Peñoles, respectively, were ceded into Minera Juanicipio.Minera Juanicipio is currently governed by a shareholders agreement.All costs relating to the project and Minera Juanicipio are required to be shared by the Company and Fresnillo pro-rata based on their ownership interests in Minera Juanicipio. The Company has recorded its investment in Minera Juanicipio using the equity basis of accounting. The cost of the investment includes the carrying value of the deferred exploration and mineral and surface rights costs incurred by the Company on the Juanicipio Property and contributed to Minera Juanicipio plus the required net cash investment to establish and maintain its 44% interest. The Company’s investment relating to its interest in the Juanicipio property and Minera Juanicipio is detailed as follows: Dec. 31, 2013 Dec. 31, 2012 Joint venture oversight expenditures incurred 100% by MAG Cash contributions to Minera Juanicipio (1) Total for the current year Equity pick up of current loss for the year (2) ) - Balance, January 1, 2013 and 2012 $ $ Translation adjustment ) Balance, end of year $ $ Represents the Company's 44% share of Minera Juanicipio cash contributions for the period. Represents the Company's 44% share of Minera Juanicipio's loss for the year, as determined by the Company. 19 MAG SILVER CORP. Notes to the Consolidated Financial Statements As at December 31, 2013 (expressed in US dollars unless otherwise stated) Summary of financial information of Minera Juanicipio (on a 100% basis reflecting adjustments made by the Company, including adjustments for differences in accounting policies): Dec. 31, 2013 Dec. 31, 2012 Cash and short term investments $ $ IVA and other receivables Current assets Minerals, surface rights and exploration expenditures Payables to Peñoles and other vendors ) ) Deferred income tax liability ) - Shareholders' equity ) ) Year ended Year ended Dec. 31, 2013 Dec. 31, 2012 Deferred income tax expense ) - Net Loss after deferred income taxes ) - MAG's 44% equity pick up ) - Evaluation and exploration expenditures and initial development expenditures, incurred directly by Minera Juanicipio for the year ended December 31, 2013 amounted to $10,510,000 (December 31, 2012: $5,153,997). There are no significant operating expenses or income in Minera Juanicipio, as all mineral, surface rights and exploration expenditures are capitalized.However, the Mexican government enacted a tax reform on December 11, 2013, and introduced a 7.5% mining royalty effective January 1, 2014 (see Note 15). As a result, Minera Juanicipio recorded a deferred tax expense for the year ended December 31, 2013 of $3,488,122 (2012: Nil) relating to the initial recognition impact of the mining royalty. The deferred tax expense and the corresponding deferred income tax liability of $3,488,122 are non-cash items, and will be drawn down to $nil over the life of mine as the mine and its related assets are depleted or depreciated. 7. EXPLORATION AND EVALUATION ASSETS AND OPTION TO ACQUIRE MINERAL INTEREST The Company has the following exploration and evaluation assets, including an option to acquire up to 70% of a company which holds the Salamandra property: 20 MAG SILVER CORP. Notes to the Consolidated Financial Statements As at December 31, 2013 (expressed in US dollars unless otherwise stated) Year ended December 31, 2013 Cinco de Lagartos (Batopilas) Mayo (a) Properties (b) Don Fippi (c) Guigui (d) Other (e) Total Salamandra (f) Exploration and evaluation assets Acquisition costs of mineral & surface rights $ $
